DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       Receipt is acknowledged of applicant's amendment filed on January 13, 2022. Claims 21-22 have been added; Claims 1, 7, 12 and 18 have been amended.  Applicant’s arguments have been fully considered.  Claims 1-22 are pending and an action on the merits is as follows.
Allowable Subject Matter
3.        Claims 1-22 are allowed. 
4.       The following is an examiner’s statement of reasons for allowance:
           Prior art of record fails to disclose or fairly suggest the following limitations “A system for optimizing power output of a matchless plasma source, comprising: wherein the controller is configured to identify a target frequency that maximizes the current during the adjustment of the operating frequency.” in combination with the remaining claimed limitations as claimed in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                 Citation of Relevant Prior Art
5.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
           Hayami et al., (US 2018/0315581 A1);
           Schuermann et al., (US 2012/0153829 A1);
           Powell, (US 2007/0159107 A1);
           Jaffari et al., (US 2017/0329391 A1);
           Pate et al., (US 2016/0131600 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANZI CHEN/
Examiner, Art Unit 2844

/SEOKJIN KIM/Primary Examiner, Art Unit 2844